Order filed March 16, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00044-CV
                                    ____________

                    IN THE INTEREST OF G.M., A CHILD


                    On Appeal from the 246th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-13128

                                    ORDER

      The clerk’s record was filed April 17, 2020. Our review has determined that
a relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain appellants’ counterpetition in which they requested
termination of appellee’s parental rights.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 30, 2021, containing appellants’ counterpetition in which
they requested termination of appellee’s parental rights.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Zimmerer, and Poissant.